DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,467,758.  The conflicting claims are not identical because patent claim 1 requires the additional elements of “converting yaw or pitch degree 
•        Claims 1 of application '511 and claim 1 of patent '758 recite common subject matter;
•        Whereby claim 1, which recites the open-ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Sedeffow et al (US 2020/0005428) in view of Sahoo et al (US 9,330,51)
As to claim 1, Sedeffow teaches the  method comprising: receiving, by an image processing device, one or more images from an image capture device ( figure 32, The image 2908 in spherical format shown in FIG. 29 is a projection of an image that was taken by a camera, paragraph [0195]), the one or more images each associated with metadata comprising a common direction ( paragraph [0196] many spherical cameras have internal gyroscopes which provide the pose-roll and pose-pitch angles, and if an image was taken with one of these cameras, then these angles are stored with the image metadata), and for each of the one or more images: 
adding one or more pairs of parallel lines, each pair of parallel lines designating one of the start or end of construction during a current period of time(figure 34; paragraph [0101-0102]); 
converting each of the one or more pairs of parallel lines into intersection coordinates with 2D drawing elements ( The method of transforming spherical coordinates into two-dimensional Cartesian coordinates on a plane is illustrated in FIG. 30. Viewer instructions 1311 create the spherical format of an equirectangular image or other image by wrapping it around the inside of a notional sphere 3001, centered on the position 3002 of the camera when the photograph was obtained. Every point in the spherical format is defined by spherical coordinates of pitch and yaw. The sphere can be considered to have an internal three-dimensional Cartesian coordinate system, including an x-axis 3003, a y-axis 3004 and a z-axis 3005. The spherical coordinates of pitch and yaw are measured relative to the plane of sphere 3001 where z is equal to zero, i.e. the plane containing the x- and y-axes. Yaw is measured parallel to this plane from the x-axis, and pitch is measured from this plane, paragraph [0178] also see figure 4),Sedeffow teaches in figure 30-31   that a position in two-dimensional Cartesian coordinates on plane 3010 can be obtained for point 3012, paragraph [0180-0181])  ;
 and calculating construction progress from the intersection coordinates(Therefore, by identifying discontinuities in the image that indicate the intersection of a wall and the floor, it is possible to calculate Cartesian coordinates for these discontinuities, and thereby produce a floorplan of the room. These discontinuities may be identified either by a user selecting corners or edges, or by an automatic 
However, Sahoo et al (US 9,330,501) teaches a memory (1.e., “memory 104’, Col. 3 lines 30-55) comprising a 2D drawing comprising a 2D floor plan of the building (i.e., “floor plan 300 of a building, Col. 7 lines 50-61), and a processor (i.e., “CPU 102’, Col. 3 lines 30-55) the 2D drawing comprising a 2D floor plan or a 2D elevation plan (See for example, FIG 4A, Col. 9 lines 10-18) in the 2D floor plan from the one or more photos (i.e., “position data that specifies the physical location 412 in the building associated with that image", Col. 9 lines 19-39); and converting/convert the position coordinates (1.e., “specify the locations of the panoramic images 410 relative to the coordinate system associated with the building”, Col. 9 lines 19- 54). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use the 2D floor plan in Sahoo  in order to generate performance related data that provides feedback on the dynamic efficiency of the building throughout the life of the building. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
The limitation of claim 8 and 15 has been addressed above. 


	Allowable Subject Matter
Claims 2-7,9-14,16-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
			                 Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664